Citation Nr: 1212154	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-42 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which in pertinent part denied service connection for bilateral hearing loss.

In November 2010, the Veteran failed to appear, without explanation, for a hearing at the RO.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2011).

The Board notes that in an August 2010 rating decision, the RO granted service connection for tinnitus and left ear hearing loss, and in a December 2010 rating decision, the RO granted service connection for chronic cough with shortness of breath.  This was a full grant of the benefit sought with regard to thos issues.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran does not have right ear hearing loss for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2008 letter, issued prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claim in the January 2008 letter.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service personnel records, but the service treatment records are unavailable.  The Veteran has not received any post-service VA outpatient medical treatment and private treatment records have been obtained.  In addition, the Veteran was provided a proper VA audiological examination in May 2010.  

Several requests were made for the Veteran's service treatment records, however not all such records could be located.  Therefore, VA determined that any further efforts to obtain the Veteran's service treatment records would be futile.  38 C.F.R. § 3.159(c)(2).

Destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Where service medical records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The service department has not suggested alternate sources of records, but VA did ask the Veteran for copies of any records in his possession.  The Veteran did not respond to the request or submit any records.  Although he indicated in his original claim for benefits that evidence of in-service treatment for hearing loss could be found in his service treatment records, he has not reported any specific in-service treatment.  Hence, it is unlikely that further efforts to obtain service treatment records could assist the Veteran in substantiating the claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Specific to claims for service connection, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran contends that he has a right ear hearing loss disability related to noise exposure during active military service.  Specifically, he has reported that he was exposed to helicopter engine and blade noise as an Avionic Technician.  There is no evidence of hearing loss in the available service records, and the Veteran has not reported any specific in-service findings referable to hearing loss.  However, service personnel records show his military occupational specialty (MOS) was an Aircraft Communication Navigation Systems Technician, with training on the CH53 helicopter.  Therefore, the Board accepts the Veteran's reports of noise exposure in service.

In his claim for benefits received in December 2007, the Veteran reported that hearing loss had begun in April 1990, and as noted above, indicated that the service treatment records should be reviewed to determine when he was treated for the disability.

The Veteran was afforded a VA examination in May 2010.  He reported military noise exposure while working on helicopters in Avionics.  

The audiology report which accompanied the examination report showed the following speech reception thresholds:

Hertz	500	1,000	2,000	3,000	4,000	

Right	05	10	05	20	30	
Left	 	10	00	00	25	75	

Speech discrimination was 100 percent in the right ear and 96 percent in the right ear.  These findings did not show right ear hearing loss for VA compensation purposes.  

There were no other reported hearing examinations during the appeal period, and there is no other competent medical evidence in the record demonstrating a current right ear hearing loss disability.  In this regard, private medical records from the Lakeshore Clinic show that the Veteran was treated there from September 2000 to December 2006, but none of the treatment was for hearing loss.

The Veteran is competent to report current right ear hearing loss, a symptom observable to a lay person, and a continuity of symptoms since service.  Furthermore, as noted above, the Board has accepted his reports of noise exposure in service.  However, it would require medical expertise to say that he has hearing loss that meets the specific thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. § 4.85(a) (2011) (requiring that examinations for hearing impairment for VA purposes be conducted by state licensed audiologists).  There is no evidence that the Veteran possesses such expertise.  Hence, he would not be competent to say that his right ear hearing loss met the thresholds of 38 C.F.R. § 3.385.

As such, the Board finds that the weight of the evidence is against a finding that there is a right ear hearing loss disability for VA compensation purposes.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


